DETAILED ACTION
In Reply filed on 03/09/2022, claims 1-25 are pending. Claims 5, 9, 14-15 and 20 are canceled. Claim 23 is withdrawn. Claims 24-25 are newly added. Claims 1, 4, 10, 12, and 17-19 are currently amended. Claims 1-4, 6-8, 10-13, 16-19, 21-22, and 24-25 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous Objections to the specification have been withdrawn based on Applicant’s amendment.
Previous Claim Objection has been withdrawn based on Application’s amendment.
35 USC 112 rejections of claims 4-5, 10, and 17-19 have been withdrawn based on Applicant’s amendment.
35 USC 102 rejections of claims 1-4, 6-8, 10-12, and 18-19 as anticipated by Bloome have been maintained based on Applicant’s amendment. See Response to Argument.
35 USC 102 rejections of claims 1-3, 6-13, 19, and 22 as anticipated by Kang have been maintained based on Applicant’s amendment. See Response to Argument.
35 USC 103 rejection of claim 16 as obvious in view of Kang, Sadusk, and Shinskey has been maintained based on Applicant’s amendment. See Response to Argument.
35 USC 103 rejection of claim 17 as obvious in view of Kang and TDK Group Company has been maintained based on Applicant’s amendment. See Response to Argument.
Claim Interpretation
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. The build material is deposited onto the build substrate according to Page 3, lines 7-10 of the instant specification, which is considered to be material worked upon by the apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention and inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-12, and 18-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2017/0190120 (“Bloome et al” hereinafter Bloome).
Regarding Claim 1, Bloome teaches a build platform (Figure 2, build platform 108) for use in a selective toner electrophotographic process (STEP) additive manufacturing system (Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. See MPEP 2114.), the build platform (Figure 2, build platform 108) comprising: 
a build substrate (Figure 2, first plate 202 and second plate 204) for receiving a build material deposited by a STEP process (See MPEP 2114), wherein layers of build material are received by the build substrate from a transfer medium at a nip formed between a roller and the build platform (the build platform of Bloome is capable of receiving layers of build material from a transfer medium at a nip between a roller and the build platform. See MPEP 2114); 
wherein the substrate has selected thermal properties within 30 percent of the build material to be deposited onto the platform ([0035], the substrate of Bloome is capable of using the claimed build material. See MPEP 2115). 
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Regarding Claim 2, Bloome teaches the build platform of claim 1, wherein the build substrate has selected thermal properties within 20 percent of the build material to be deposited onto the platform ([0035], the thermal properties of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 3, Bloome teaches the build platform of claim 1, wherein the build substrate has selected thermal properties within 10 percent of the build material to be deposited onto the platform ([0035], the thermal properties of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 4, Bloome teaches the build platform of claim 1, wherein the build substrate comprises a glass-reinforced epoxy laminate material ([0035], the first plate 202 can include FR-4 glass epoxy which is a glass-reinforced epoxy laminate material).
Regarding Claim 6, Bloome teaches the build platform of claim 1, wherein the build substrate has a heat absorption rate within 30 percent of a partially completed part formed of the build material or support material ([0035], See MPEP 2115).
Regarding Claim 7, Bloome teaches the build platform of claim I, wherein the build substrate has a heat capacity Cp within 30 percent of a partially completed part formed of the build material ([0035], See MPEP 2115).
Regarding Claim 8, Bloome teaches the build platform of claim I, wherein the build substrate has a thermal diffusivity K within 30 percent of a partially completed part formed of the build material ([0035], See MPEP 2115). 
Regarding Claim 10, Bloome teaches the build platform of claim 1, wherein the thickness of the build substrate is within at least three thermal diffusion lengths at a 
Regarding Claim 11, Bloome teaches the build platform of claim 1, wherein the fraction ɳ of pre-heat illumination absorbed by the build substrate is within 20 percent of the fraction ɳ of pre-heat illumination absorbed by the build material ([0035], See MPEP 2115).
Regarding Claim 12, Bloome teaches the build platform of claim 1, wherein the thermal expansion coefficient (TEC) of the build substrate is at least 50 um/(m*°C) different than the thermal expansion coefficient (TEC) of the build material ([0035], See MPEP 2115).
Regarding Claim 18, Bloome teaches the build platform of claim 1, further comprising at least one of an embedded processor, power source, cooling ([0037], cooling system), wireless communication capability.
Regarding Claim 19, Bloome teaches the build platform of claim 1, wherein the substrate has a thickness of at least a bulk temperature depth (See MPEP 2115).
Claims 1-3, 6-8, 10-13, 19, and 22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN108407297A (“Kang et al” hereinafter Kang), machine translation provided.
Regarding Claim 1, Kang teaches a build platform (Figure 2, printing platform 13) for use in a selective toner electrophotographic process (STEP) additive manufacturing system (Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of 
a build substrate (Figure 2, upper glass 10 and lower glass 11) for receiving a build material deposited by a STEP process (See MPEP 2114), wherein layers of build material are received by the build substrate from a transfer medium at a nip formed between a roller and the build platform (the build platform of Bloome is capable of receiving layers of build material from a transfer medium at a nip between a roller and the build platform. See MPEP 2114);
wherein the substrate has selected thermal properties within 30 percent of the build material to be deposited onto the platform (the thermal properties of the substrate depends on the build material. See MPEP 2115). 
Regarding Claim 2, Kang teaches the build platform of claim 1, wherein the build substrate has selected thermal properties within 20 percent of the build material to be deposited onto the platform (the thermal properties of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 3, Kang teaches the build platform of claim 1, wherein the build substrate has selected thermal properties within 10 percent of the build material to be deposited onto the platform (the thermal properties of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 6, Kang teaches the build platform of claim 1, wherein the build substrate has a heat absorption rate within 30 percent of a partially completed part formed of the build material or support material (the heat absorption rate of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 7, Kang teaches the build platform of claim 1, wherein the build substrate has a heat capacity Cp within 30 percent of a partially completed part formed of the build material (the heat capacity of the substrate depends on the build material. See MPEP 2115).
Regarding Claim 8, Kang teaches the build platform of claim 1, wherein the build substrate has a thermal diffusivity K within 30 percent of a partially completed part formed of the build material (the thermal diffusivity of the substrate depends on the build material. See MPEP 2115). 
Regarding Claim 10, Kang teaches the build platform of claim 1, wherein the thickness of the build substrate is within at least three thermal diffusion lengths at a layer rate of the STEP process. (Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. See MPEP 2114 and 2115.)
Regarding Claim 11, Kang teaches the build platform of claim 1, wherein the fraction ɳ of pre-heat illumination absorbed by the build substrate is within 20 percent of the fraction ɳ of pre-heat illumination absorbed by the build material (the amount absorbed by the substrate depends on the build material. See MPEP 2115).
Regarding Claim 12, Kang teaches the build platform of claim 1, wherein the thermal expansion coefficient (TEC) of the build substrate is at least 50 um/(m*°C) different than the thermal expansion coefficient (TEC) of the build material (TEC of the substrate depends on the build material. See MPEP 2115).

    PNG
    media_image1.png
    571
    829
    media_image1.png
    Greyscale
Regarding Claim 13, Kang teaches the build platform of claim 1, further comprising temperature senor in the surface of the build substrate (Figure 1, temperature sensing module 32 is placed on the upper glass 10, see attached Figure 1 below). 

Regarding Claim 19, Kang teaches the build platform of claim 1, wherein the substrate has a thickness of at least a bulk temperature depth (See MPEP 2115).
Regarding Claim 22.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CN108407297A (“Kang et al” hereinafter Kang) as applied to claim 16 above, and further in view of US2015/0091208 (“Sadusk et al” hereinafter Sadusk) and US3, 531,990 (Shinskey).
Regarding Claim 16, Kang teaches the build platform of claim 13 but fails to teach the temperature is measured by resistance using a wheatstone bridge.
Sadusk teaches a temperature sensor position on the surface of the build platform ([0032]). Furthermore, Shinskey teaches a wheatstone bridge circuit can be used to make precise temperature measurements (Col.1, lines 30-36).   
Kang, Sadusk, and Shinskey are considered to be analogous to the claimed invention because they are in the same field of using device to measure temperature of a surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the location of the temperature sensor taught by the Kang by placing a wheatstone bridge circuit to measure temperature on the surface of the build substrate as taught by the combination of Sadusk and Shinskey because the result of the substitution would have been predictable and lead to the same results. See MPEP 2143, (I)(B).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CN108407297A (“Kang et al” hereinafter Kang) as applied to claim 13 above, and further in view of NTC thermistors for inrush current limiting (TDK Group Company), copy provided.
Regarding Claim 17, Kang claimed the build platform of claim 13 but fails to teach the temperature response is within 1 msec.

Kang and TDK Group Company are considered to be analogous to the claimed invention because they are in the same field of using device to measure temperature of a surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the temperature sensor taught by Kang by using the NTC thermistors disclosed by TDK Group Company because the result of the substitution would have been predictable and lead to the same results. See MPEP 2143, (I)(B).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0190120 (“Bloome et al” hereinafter Bloome) as applied to claim 1 above, and further in view of US2019/0369566 A1 (“Lobovsky et al” hereinafter Lobovsky). 
Regarding Claim 21, Bloome teaches the build platform of claim 1 but fails to teach the build platform further comprising a pressure sensor, shear force sensor, accelerometer, capacitive sensor, or combination thereof.
However, Lobovsky teaches the build platform comprising a pressure sensor, shear force sensor (Figure 10 and [0138], the forces sensor may be coupled to a build platform), accelerometer, capacitive sensor, or combination thereof.
Bloome and Lobovsky are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing relates to a build plate for three-dimensional printer to generate a three-dimensional object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the build platform disclosed by Bloome by incorporated a .
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0317259 (“Hatch et al” hereinafter Hatch).
Regarding Claim 24, Hatch teaches a build platform (Figure 5, build platform 10) for use in a selective toner electrophotographic process (STEP) additive manufacturing system (the build plate taught by Hatch is capable of receiving build material deposited by a STEP process. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. See MPEP 2114.), the build platform comprising (Figure 5, build platform 10): a build substrate (Figure 5, build plate 20 ) for receiving of a build material deposited by a STEP process (See MPEP 2144), the build substrate (Figure 5, build plate 20) comprising; a second temperature sensor disposed beneath the top surface of the build substrate (Figure 10, temperature sensors 14 located on the second surface 22); wherein the build substrate has selected thermal properties within 30 percent of the build material to be deposited onto the build platform (the thermal properties of the substrate depends on the build material and the build substrate is capable of holding a build material having thermal properties within 30 percent of the build substrate. See MPEP 2115). 

    PNG
    media_image2.png
    482
    534
    media_image2.png
    Greyscale
Hatch fails to explicitly teaches a first temperature sensor disposed at a top surface of the build substrate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to merely duplicates the temperature sensors and disposed them at a top surface of the build substrate (see attached Figure 6) because mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP 2144(IV)(B)). 
Regarding Claim 25, Hatch teaches build platform of claim 24, wherein the first temperature sensor and second temperature sensor are conductive tracings ([0048], temperature sensors communicate temperatures electronically to the electronic controls through conductive traces of the electric circuits on the surface).
Response to Arguments
Applicant's arguments filed on 03/09/2022 have been fully considered but they are not persuasive. 
 The Applicant argues Bloome fails to teach or suggest “a build substrate for receiving a build material deposited by a STEP process, wherein layers of build material 
The Examiner respectfully disagrees. The recited limitation of Claim 1 is directed to the intended use of the build substrate. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 (II). In this case, the build substrate disclosed by Bloome is capable of doing all of the functional limitations recited in claim 1. Therefore, Bloome does anticipated each and every element set forth in the claim 1. Similarly, the build substrate disclosed by Kang is also capable of doing all of the functional limitations recited in claim 1 and does anticipated each and every element set forth in the claim 1.
In conclusion, Bloome and/or Kang reference does anticipated claim 1 and the 35 USC 102 and 103 rejections are maintained in view of Applicant’s amendments. Newly added claims 24-25 are rejected under US2017/0317259 (“Hatch et al” hereinafter Hatch).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744